       Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                                     FOR KANSAS

 IN THE MATTER OF THE SEARCH OF
 SAMSUNG CELLULAR TELEPHONE,
 MODEL NUMBER SM-G960U, SERIAL
 NUMBER4a51485531453498,
 CURRENTLY LOCATED AT JEFFERSO~                     Case No. 21-mj-5001-ADM"
 COUNTY KANSAS SHERIFF'S OFFICE,
 1360 WALNUT STREET, OSKALOOSA,
 KANSAS 66066.



                           AFFIDAVIT IN SUPPORT OF SEARCH
                                   - WARRANT


       I, Special Agent Kevin Lee Mills of the Federal Bureau of Investigation, the undersigned

Affiant, being first duly sworn, state the following is true and correct to the best of my

knowledge and belief.

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this.affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure foi: a search warrant authorizing the.examination of property as

described in Attachment A - an eiectronic device- which is currently in law enforcement

possession, and the extraction from that property of electronically stored information described

in Attachment B.

       2.      I have been a ~pecial Agent with the FBI since November 2018. I am assigned to a

resident agency that investigates economic crimes along with other violations of Federal law. I

have received training regarding the investigation of fraud schemes that involve the use of cellular

phones and electroQically stored evidence. I have participated in the execution of numerous

Federal search warrants.
        Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 2 of 17




        3.        Through my trainin~ and experience, I know that individuals commonly use their

 cellular telephones to communicate with other individuals through various means to include, but

 not limited to, voice calls, text messages, video calls, video messages, e-mails, instant messages,

 picture messages, and voice mails. I also know through my training and experience that

 individuals engaged in criminal activitie~ will use cellular telephones and other mobile devices to

 communicate with other individuals involved in these illegal activities. These individuals will

 use cellular telephones in both the planning
                                      .
                                              and commission
                                                   .
                                                             of their various criminal activities.

 They will also use cellular telephones to assist in the furtherance of their crimes after the fact to

 include evading arrest and/or punishment for crimes they have committed. Often times

 individuals engaged in illegal activities will use the many capabilities of their cellular telephones

 to document their crimes to include but not limited to photographs and/or videos of themselves

 or others committing said crimes.

        4.        This affidavit is intended to show only that there is sufficient probable cause for

 the requested warrant and does not set forth all of my knowledge about this matter.

                   IDENTIFICATION OF THE DEVICE TO BE EXAMINED,

        5.        the property to be searched is a Samsung cellular telephone, model number SM-

 G960U, serial number 4a51485531453498, hereinafter referred to as, "The Device." The Device

 is currently located at the Jefferson County Sheriffs Office, 1360 Walnut Street, Oskaloosa,

. Kansas 66066.

         6.       The applied-for warrant would authorize the examination of The Device for the

 purpose of identifying electronically stored data particularly described in Attachment B.




                                                    2
       Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 3 of 17




                     BACKGROUND ON THE UNEMPLOYMENT SYSTEM

                                   Unemployment Insurance System

       7.      In the State of Coloraclo, the agency respol)Sible for overseeing the disbursement

of unemployment insurance is the Colorado Division ofUneniployment Insurance (CODUI)

which administers unemployment benefits on pehalf of the Federal governrrient, specifically the

United States Department of Labor (DOL). The DOL funds all substantive a11d administrative

costs for the CODUI.

       8.      In the -State of Illinois, the agency responsible for overseeing the disbursement of

unem,ploymentfosurance is the Illinois Department of Employment Security (II.DES) which

administers unemployment benefits on behalf of the Federal government, specifically the DOL.

The DOL funds all substantive and administrative c"<:ists for the ILDES.

       9.      In the State of Ohio, the agency responsible for overseeing the disbursement

of unemploymen,t insurance is the Ohio Office ofUnem,ployment Insurance (OHOUI) which

administers unemployment benefits on behalf of the Federal government, specifically the DOL.

The DOL funds all substantive and administrative costs for the OHOUI.

       10.    In the Stat~ ofWashington, the agency responsible for overseeing the

disbursement of unemployment insurance is the Employment Security Department, Washington

State (ESDWA) which admini~ters unemployment benefits on behalf of the Federal government,

specifically the DC>L. The DOL funds all substantive and administrative costs for the ESDWA.

                Pandemic Unemployment Assistance under the CARES Act

       11.    On Mar.c h 13,-2020, the President of the United ~tates declared COVID-19 an

emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act. As a

result, Congress passed the Coronavirus Aid, Relief, and Economic Security Act (CARES

                                                 3
       Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 4 of 17




Act), which the President signed into law on March 27, 2020. The CARES Act provides over

$2 trillion in economic relief protections to the American people from the public health and

economic impacts ofCOVID-19.

       12.     Prior to the .enactment of the CARES Act, to be eligible for Unemployment

Insurance (UI) administered by CODUI, ILDES, OHOUI andESDWA, a person must have

been employed and worked in the respected state at!d received at least a certain amount of

wages from an employer and was unemployed due to no fault of their own in order to file a UI

benefits claim. Because of this requirement, self-employed workers, independent contractors,

and employees with insufficient earnings w~re no,t eligible to receive regular UI benefits.

       13.     The CARES Act established anew program-Pandemic Unemployment

Assistance ("PUA")-- to provide unemployment benefits during the COVID-19 pandemic to

people who did not qualify for regular UI benefits including business owners, self-employed

workers, indepen~ent contractors, and those with a limited work history who are out of

business or have significantly reduced their services as a direct result of the pandemic. UI

benefits provided under the PUA program are sometimes referred to as PUA benefits.

              •   The Pandemic Unemployment Assistance ("PUA") program is a separate benefit
                  prograqi designed to cover many people who do not qualify for regular
                  uneIIlployment during the COVID-19 pandemic. This includes self-employed
                  individuals, independent contractors, and part-time workers affected by COVID-
                  19.

              •   The Pandemic Emergency Unemployment Compensation ("PEUC") program is
                  an extension of regular unemployment benefits that offers unemployment
                  benefits up to thirteen (13) weeks beyond the number we.eks available from
                  regular un~mployment. The CARES Act made these PEUC benefits available
                  to the unemployed betweep. March 29, 2020, and December 26, 2020.

              •   The Federal Pandemic Unemployment Compensation ("FPUC") program
                  provides an extra $600 per week on top of regular or PUA unemployment
                  payments between March 29, 2020, and July 25, 2020. The .fPUC is
                  availal;>le for everyone on regular unemployment our PUA, except those on
                  training benefits.


                                                 4
       Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 5 of 17




                 Small Business Administration Paycheck Protectio~ Program

       14.      Also included in the CARES Act established On March 27, 2020, the Small

Business Administration (SBA) received funding.and authority through the CARES Act to _

modify existing loan programs and establish a new loan program to assist small businesses

nationwide adversely impacted by the COVID- 19 emergency. The new progt1llll titled the

''Paycheck Protection Program.'' provides for forgiveness of up to the full principal amount of

qualifying loans guaranteed under the PaychecJ( Protection Program.

             BACKGROUND
                    .
                        OF THE INVESTIGATION & PROBABLE
                                               .
                                                        CAUSE

       15.      The following evidence establishes probable cause to believe the following

crime(s} have been or are being committed and that probable cause exists to believe that which is

sought to be searched for and seized described with particularity and set forth below in

Attachment Bas evidence, fruits, and/or instrumentalities of the crime(s) and the evidence of

probable cause to believe that such are now located in the premises/property to be searched as

described in Attachment A.

             a. 18 U.S.C. §§ 1343 - Wire Fraud

             b. 18 U.S.C. §§ 1040 -Fraud in Connection with Major Disaster or Emergency

                ~enefits

       16.      The Device is currently in storage at the iefferson County Sheriff's Office,

located at, 1360 Walnut Street, Oskaloosa, Kansas 66066. hi my training and experience, I know

The Device has qeen stored in such a manner in which its contents are, to the extent material to

this investigation, in substantially the same state as it was when The Device first came into the

possession of the Jefferson County Sh~riff's Office.



                                                 5
       Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 6 of 17




       17.     On September 4, 2020, Officers of the Perry Police Department were requested to

respond to the First State Bank & Trust located in Perry, Kansas. Officers met with a bank

employee who alerted officers of sllSpicious financial activity pertaining to First State Bank &

Trust customer, Terie Lee Elkins, date of birth March 12, 1960, hereafter referred to as, "The

Subject."

       18.    The bank employee stated that between May 11, 2020 and August 7, 2020, over

$113,000.00 in unemployment benefits bad been electronically
                                                ..
                                                             deposited into the Subject's

account, to include a SBA loan of appr9xima~ely $79,000.00.

       19.    The bank employee stated since the depositing of the funds, The Subject bad

withdrawn approximately $62,000.00 in cash. Due to the suspicious nature of the deposits and the

suspicious nature of the cash withdraws, the Subject's account was frozen.

       20.    Officers then made contact with The Subject and conducted a non-custodial

interview. During the interview The Subject stated she was in contact with an individual known

only to her by the first name, "Dennis" whom
                                   .      .
                                             she met on-line. The Subject had never met Dennis

in person, nor did she know his 1.ast narµe. De~is would deposit funds into her First State Bank &

Trust account, instruct her to withdraw cash, package, and ship the cash via Federal Express.

Dennis provided these instructions via text message. The Device was utilized to send and receive

text messages with "Dennis."

       21.    The Subject accompanied Officers to First State Bank& Trust where she provided

Officers with a copy of her bank statements. the Subject also consented to Officers searching The

Device. Captain George Welch, Jefferson County Sheriff's Department, conducted a preliminary

review of the Device on September 10, 2020, at approximately 11 :53 A.M. At the conclusion of

the review, the Device was seized anq. entered into evidence.

                                                6
       Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 7 of 17




       22.     Officers then notified The Federal Bureau of Investigations (FBI) and U.S.

Department of Labor, Office of In_spector General (DOL/OIG) and requested investigative

assistance. Through a non-custodial interview of the Subject and review of fmancial records, the

source ofthe suspicious deposits in The Subject's First State Bank & Trust Account were identified

as UI benefits under the PUA provision of the federal CARES Act. These transactions included

deposits from the States of Colorado, Illinois, Ohio, and Washington. Records also indicated the

deposit of a SBA loan of approximately $79,000.00.

       23.     Investigators have obtained evidence that on or about May 2020 to August 2020,

The Subject received UI benefit payments and SBA Loan payments in the name of other

individuals into her First ~tate Bank & Trtl~t account located in Perry, Kansas. When the UI claims

were filed and submitted in their respective States, the UI application(s) provided The Subject's

First State Bank & Trust account information, ultimately resulting in the UI and SBA funds being

electronically deposited into The Subject's account.

       24.     During the interview, The Subject stated she had-not submitted UI claims in the

states in which the funds were disbursed, nor did she own a _small business, nor did she ever file

for a SBA loan.

       25.     Durii;ig the non-custodial interview, The Subjeqt stated sJie communicated with

''Dennis'' via The Device from approximately 2017 to approximately when it was seized by Law

Enforcement Officers on September 4·, 2020. The Subject detailed how she would receive text

message communications on The Device from "Dennis" instructing her to withdraw a certain

amount of cash from her account. "Dennis" also provided instructions vi~ text mes~age

communicatiQns on The Device to what address The Subject was to mail shipments of cash.



                                                7
       Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 8 of 17




       26.      Your affiant respectfully requi::sts that a Search Warrant issue authorizing the

search of the Device fully described in Attachment A -~nd seizure of the property fully described

in.Attachment B.

                                      TECHNICAL TERMS

       27.      Based on my training and experience, I use the following te·chnical tenns to

convey the following meanings:

             a. Wirele~s telephone: A wireless telephone ( or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telepbones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional "land line" telephones. A wireless telephone usually contains a "call

                log," which records the telephone number, date, and time of calls made to and

                from the phone. In addition to·enabling voice communications, wireless

                t~lephones offer a broad range of capabilities. These capabilities include: storing

                names and phone numbers hi electronic "address books;" sending, receiving, and

                storing text messages and e-mail; taking, sending, receiving, and storing still

                photographs and moving video; storipg and playing back audio files; storing

                dates, appointments, and other information on personal calendars; and ac<;essing

                and downloading information from the Internet. Wireless telephones may also

                include global positioning system ("GPS") technology for determining the

                location of the device.

             b. Digital camera: A digital camera is a camera that records pictures as digital

                picture files, rather than by using photographic film. Digital cameras use a

                                                  8
Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 9 of 17




      variety of fixed and removable storage media to store their recorded images.

      Images can usually be retrieved by connecting the camera to a ~omputer or by

      connecting the removable storage medium to a separate reader. Removable

      storage media include vai;ious types of flash memory cards or miniature hard

      drives. Most digital cameras also include a screen for viewing the stored images.

      This storage media can contain any digital data, including data unrelated to

      photographs or videos.

   c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

      handheld digital storage device designed primarily to store and play audio, video,

      or photographic files. However, a portable media player can also store other

      digital data. Some portable media players can use removable storage media.

      Removable storage media include various types offlash melllory cards or

      miniature hard drives. This removable stQrage media can also store any digital

      data. Depending on the model, a portable media player may have the ability to

      store very large amounts of electronic data and may offer additional features such

      as a calendar, contact list, clock, or games.

  d. GPS: A GPS navigation device uses the Global Positioning System to display its

      current location. It often contains records the locations where it has been. Some

      GPS navigation devices can give a user driving or walking directions to another

      location. These devices can contain records of the addresses or locations involved

      iJ;l such navigation. The Gl<;>bal J>ositioning System (generally abbreviated

      "GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

      contains an extremely accurate clock. Each satellite repeatedly transmits by radio

                                         9
Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 10 of 17




      a mathematical representation of the current time, combined with a special

      sequence of numbers. These signals are sent by radio, using specifications that

      are publicly available. A GPS antenna on Earth can receive those signals. When

      a GPS antenna receives signals from at least four satellites, a computer connected

      to that antenna can mathematically calculate the antenna's latitude, longitude, and

      sometimes altitude with a high level of precision.

   e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

      for storing data (su.c h as, names, addresses, appoint:IT!ents or notes) and utilizing

      computer programs. Some PDAs also functiop. as wifeless communication

      devices and are used to access the Internet and send and receive e-mail. PDAs

      usually include a memory card or other removable storage media for storing data

      and a keyboard and/or touch screen for entering data. Removable storage media

      include various types of flash memory cards or miniature hard drives. This

      removable storage media can store any digital data. Most PDAs run computer

      software, giving them many of the sa~e capabilities as personal computers. For

      example, PDA users can work with word-processin~ documents, spreadsheets,

      and presentations. PDAs may also include global positioning system ("GPS")

      technology for determining the location of the device.

   f. IP Address: An Internet Protocol address (or simply "IP address") is a unique

      numeric address used by computers on the Internet. An IP address is a series of
                -       '                     -
      four numbers, each in the range 0~255, separated by periods (e.g., 121.56.97.178).

      Every computer attached to the Internet computer must be assigned an IP address

      so that Internet traffic sent from and directed to that computer may be directed

                                         lO
       Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 11 of 17




                properly from its ~ource to its destination. Most Internet service providers control

                a range of IP addresses. Some computers have s4ltic-that is, long-term- IP

                addresses, while other computers have dynamic-that is, frequently changed- IP

                addresses.

             g. Internet: The Inteniet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices comn;mnicating with eac4 other ate in the same

                state.

       28.      Based on my training and experience, I know that the Device has capabilities that

allow it to serve as a wireless telephone, digital camera, portable media player, GPS navigation

device, PDA, and to access the internet. In my training and experience, examining data stored on

devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       29.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forepsics tools.

       30.      There is probable cause to beheve that things that were once stored on the

Devices may s.till be stored there, for ~t least the following reasons:

             a. Based on my knowledge, training, and experience, I knQw that computer files or

                remnants of such files can be recovered months or even years after they have been

                                                  11
Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 12 of 17




      downloaded onto a storage medium, deleted, or viewed via the Internet.

      Electronic files downloaded to a storage medium can be stored for years at little

      or no cost. Even when files have been deleted, they can be recovered months or

      years later using forensic tools. This is so because when a person "deletes" a file

      on a computer, the data contained in the file does not actually disappear; rather,

      that data remains on the storage medium until it is overwritten by new data.

   b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

      slack space-that is, in space on the storage medium that is not currently being

      used by an active file-for long periods of time before they are overwritten. In

      addition, a computer's operating system may also keep a record of deleted data in

      a "swap" or "recovery'' file.

   c. Wholly apart from user-generated files, computer storage media- in particular,

      computers' internal hard drives-cont!,in electronic evidence of how a computer

      has been used, what it has been used for, and who has used it. To give a few

      exall).ples, this forensic evidenc~ can take the form of operating system

      configurations, artifacts from operating system or application operation, file

      system data structures, and virtual memory "swap" or paging files. Computer

      users typically do not erase or delete this evidence, because special software is

      typically required for that task. However, it is technically possible to delete this

      information.

   d. Similarly, files that have been viewed via the Internet are sometimes

      automatically downloaded into a temporary Internet directory or "cache."



                                        12
      Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 13 of 17




       31.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This ''user attribution" evidence is analogous to the search for "indicia of

                occupancy'' while executing a search warrant at a residence.

             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw
                                                                    \

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

             d. The process of identifying th~ exact electronically stored information on a storage

                medium that are necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a electronic

                device is evide:r;ice may depend on other information stored on the computer and

                the application of knowledge about how a computer behaves. Therefore,

                contextual information necessary to understand other evidence also falls within

                the scope of the warrant.

                                                 13
      Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 14 of 17




             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.

       32.      Nature ofexamination. Based on the foregoing, and co~istent with Rule

41 (e )(2)(B), the warrant I am applying for would pemµt the ex.anrination of the d~vice consistent

with the warrant. The examination may req1Jire authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

             a. The data extraction process will be performed by the Topeka Police Department,

                which has two detectives highly tramed in extracting information from cellular

                telephones as it relates to criminal investigations.

       33.      Mqnner ofexecution. Because this warrant seeks only permission to examine a

device already in Law Enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any ti.me in the day or night.




                                                  14
      Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 15 of 17




                                        CONCLUSION

       34.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of The Device described in Attachment A to seek the items

described in Attachment B.

                                                      Respectfully submitted,

                                                     p
                                                     ~LeeMills
                                                               c.;t/JI
                                                      Special Agent
                                                      Federal Bureau of Investigation
                                                      Topeka, Kansas Resident Agency


        Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone this_7thday of January, 2021.




                                                      HONORABLE ANGEL D. MITCHELL
                                                      UNITED STATES MAGISTRATE JUDGE




                                                15
      Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 16 of 17




                                      ATTACHMENT A

       The property to be searched is a Samsung.cellular telephone, model number SM,.G960U,

Serial Number 4a5148553 l 453498, hereinafter referred to as, "The Device." The Device is

currently located in evidence at the Jefferson County Sheriff's Office, 1360 Walnut Street,

Oskaloosa, Kansas 66066.

       This warrant authorizes the forensic examination of The Device for the purpose of

identifying the electronically stored information described in.Attachment B.
      Case 5:21-mj-05001-ADM Document 1-1 Filed 01/07/21 Page 17 of 17




                                        ATTACHMENT B

       1.      All records on the Device described in Attachment A that relate to violations of

18 U.S.C. §§ 1343, and involve Terie Lee Elkins .a nd an Unidentified Subject known as,

"Dennis", including:

            a. All records on The Device described in Attachment A that relate to violations of

                18 U.S.C. § 1343 [Wire Fraud], and involve since the date and time that Terie Lee

               Elkins ac_quired/or had access to The Device, including:

                   I. Lists of contacts and subsequent identifying information;

                   2. Photographs relating to, United ~tates Currency, shipping labels and

                       receipts;

                   3. Any information related to co-conspirators (including names, addresses,

                       telephone numbers, or any other identifying information);

                   4. Any and a:11 communication iri the furtherance of the fraud scheme

                       including internet messages and text messages;

                   5. All bank records,. chec~, credit
                                                    .
                                                       card bills, account information, and other

                       financial records stored on The Device.

                   6. Any and ALL commllllications received and outgoing involving "Dennis"

                       and/or additional co-conspirators.

       b. Evidence of user attribution showing who used or owned The Device at the time the

            things described in this warrant were created, edited, or deleted, such as logs,

            phonebooks, saved usemames and,passwords, documents, and browsin~ history.




                                                  2
